DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1, 3, 4, 5, 14, 15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) and in view of White (US 6,171,234).
With regard to claim 1, Stocking discloses A method for treating a patient, comprising: holding a catheter insertion device comprising: a housing (fig. 3, 20); a needle (27) having a proximal end disposed in the housing; a catheter (12) positioned coaxially around the needle, wherein a distal end of the needle extends distal of a distal end of the catheter (fig. 3); a guidewire (32) positioned in a lumen of the needle in a fully withdrawn position; inserting the distal end of the needle and the distal end of the catheter into a blood vessel of the patient (col 5, line 65 to Col 6, line 49); advancing the distal end of the guidewire out of the lumen of the needle into the blood vessel (Col 5, line 65 to Col 6, line 49); moving the catheter over the guidewire in the blood vessel (Col 5, line 65 to Col 6, line 49); and activating the actuator mechanism to remove the distal end of the guidewire and needle into the housing (Col 5, line 65 to Col 6, line 49).
Stocking discloses the claimed invention except for a thumbwheel.
White teaches a thumbwheel (82, Fig. 8) that is rotated with respect to the housing, and wherein rotation of the thumbwheel translates the guidewire (30) from the withdrawn position to the advanced position (Col 5, lines 36-55).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking with the thumbwheel as taught by White for the purpose of precisely directing the member/guidewire to its intended location (Col 5, lines 26-55).
With regard to claim 3, Stocking discloses the claimed invention except for a thumbwheel. 
White teaches where an axis of rotation of the thumbwheel is perpendicular to the guidewire (see Fig below).

    PNG
    media_image1.png
    272
    595
    media_image1.png
    Greyscale


Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking with the thumbwheel as taught by White for the purpose of precisely directing the member/guidewire to its intended location (Col 5, lines 26-55).
With regard to claim 4, Stocking discloses the claimed invention except for a thumbwheel.

White teaches wherein the thumbwheel (82) engages a friction wheel (90, fig. 8a) in the housing, and wherein rotating the thumbwheel rotates the friction wheel to advance the guidewire.

Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking with the thumbwheel as taught by White for the purpose of precisely directing the member/guidewire to its intended location (Col 5, lines 26-55).
With regard to claim 5, Stocking discloses the needle is attached to a needle carrier (37) having a proximal end disposed in the hsouing.
With regard to claim 14, Stocking discloses wherein the catheter includes a catheter hub (14) coupled to a distal end of the housing via an interference fit (threads), wherein moving the catheter over the guidewire in the blood vessel comprises uncoupling the catheter hub from the distal end of the housing (Col 5, line 65 to Col 6, line 49). 
With regard to claim 15, Stocking discloses wherein the catheter hub (14) coupled to a member extending from a distal end of the housing (threads), wherein moving the catheter over the guidewire in the blood vessel comprises uncoupling the catheter hub from the distal end of the member (Col 5, line 65 to Col 6, line 49).


Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) in view of White (US 6,171,234) and in further view of Botich et al. (US 6,547,762 B1).
With regard to claim 2, Stocking/White teach the claimed invention except for a blood flashback chamber. 
Botich teaches a similar device having a catheter (Fig. 2 and 3, element 74) surrounding a needle (30) and further including a blood flashback chamber (50), further comprising observing blood in the flashback chamber after inserting the needle and the catheter into the blood vessel prior to rotating the thumbwheel (Col 5, lines 7-22). 
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the flashback chamber as taught by Botich for the purpose of serving as a visual indicator that the needle is inserted properly into the patient’s vein (Col 5, lines 7-22). 

Claim 6 and 8  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) in view of White (US 6,171,234) and in further view of Botich (US 2005/0075606)(hereinafter referred to as Botich II). 
With regard to claim 6, Stocking/White teach the claimed invention except for a biasing member. 
Botich II teaches a catheter insertion device (Fig. 5-7) comprising an actuator mechanism comprising a compression spring (160) positioned between a distal endo of the housing and the needle carrier (Fig. 5-7) to simultaneously translate: the needle from the insertion position (Fig. 5 and 6) to the retraction position (Fig. 7; the needle slider 150 is allowed to retract within the housing 120; Because Stocking teaches a slider for the guidewire that is proximal the needle slide, any retracting motion of the needle would also necessarily retract the guidewire as well).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the biasing member as taught by Botich for the purpose of automatically retracting the needle into the housing so that the tip of the needle is enclosed ([0056]).
With regard to claim 8, Stocking discloses wherein the actuator mechanism comprises a plug member 18) engaged to the needle carrier in the withdrawn position.
However, Stocking/White does not disclose rotation of the needle carrier.
Botich II teaches wherein movement of the actuator handle into the distal slot rotates the needle carrier to disengage the needle carrier from the plug member ([0102], [0103]).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the rotation as taught by Botich II for the purpose of allowing the needle to retract back into the housing ([0102]).
Claim 9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) in view of White (US 6,171,234) and in further view of Chuttani (US 5,054,501).
With regard to claim 9, Stocking/White teach the claimed invention except for the diameters of the guidewire. 
Chuttani teaches a guidewire (10) having a proximal portion having a first diameter (see proximal 32) and a distal portion (see near 25) having a second diameter less than the first diameter (Fig. 2; col 3, lines 48-65). Chuttani further teaches a distal portion of the guidewire is formed into a coil configuration (15) comprising a preformed spiral including a plurality of turns and wherein the coil configuration is straightened (Fig. 2) in the withdrawn position and recovers the coil configuration without plastic deformation in the advanced position (Fig. 4).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the first and second diameters of the guidewire as taught by Chuttani for the purpose of aiding in insertion into specific areas of the body (Col 3, lines 62-65; and Col 5, lines 22-26).
Claim 10-12  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) in view of White (US 6,171,234) and in further view of Chuttani (US 5,054,501) and Bostrom (US 5,722,425).
With regard to claim 10, Stocking/White teaches the claimed invention except for a coiled guidewire. 
Chuttani teaches a distal portion of the guidewire is formed into a coil configuration (15) comprising a preformed spiral including a plurality of turns and wherein the coil configuration is straightened (Fig. 2) in the withdrawn position and recovers the coil configuration without plastic deformation in the advanced position (Fig. 4).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the coiled distal end as taught by Chuttani for the purpose of aiding in insertion into specific areas of the body (Col 3, lines 62-65 and Col 5, lines 22-26).
However, Stocking/White/Chuttani do not teach a first and second coil. 
Bostrom teaches wherein the coil configuration includes a first coil (inner most rotation in Fig. 6 of guidewire 44 formed into a spiral at 46) in a first coil plane and a second coil in a second coil (outermost rotation as seen in Fig. 6) different from the first coil plane.
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White/Chuttani with the first and second coil as taught by Bostrom for the purpose of serving a specific location in the body (Col 1, lines 23-46).
With regard to claim 11, Stocking/White teach the claimed invention except for a coiled configuration.
Chuttani teaches wherein the coil configuration is straightened (Fig. 2) in the withdrawn position and recovers the coil configuration without plastic deformation in the advanced position (Fig. 4).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the coiled distal end as taught by Chuttani for the purpose of aiding in insertion into specific areas of the body (Col 3, lines 62-65 and Col 5, lines 22-26).

With regard to claim 12, Stocking/White teach the claimed invention except for a coiled guidewire.
Chuttani teaches wherein the distal end of the guidewire has a coiled configuration (Fig. 1, element 20), comprising: a first coil (see element 20 has multiple coils) extending from a straight portion of the guidewire (Fig. 1), the first coil lying substantially in a first plane; and a second coil (see multiple coils of element 20) extending from the first coil, the second coil lying substantially in a second coil plane, the second coil having a diameter that is equal to the first coil (Fig. 1).
Therefore it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White with the coiled distal end as taught by Chuttani for the purpose of aiding in insertion into specific areas of the body (Col 3, lines 62-65 and Col 5, lines 22-26).
However, Stocking/White/Chuttani do not teach the first coil being in a plane that is parallel to the second plane.
Bostrom teaches a coiled guidewire (Fig. 6, element 46) having a first coil (see were (p(1)) is pointing extending from a straight portion of the guidewire, the first coil lying substantially in a first coil plane and a second coil (see where element 44 is pointing) extending from the first coil lying in a second plane parallel to the first coil plane (Fig. 6), wherein a line orthogonal to the first coil plane and the second coil plane is substantially orthogonal to the straight portion of the guidewire (Fig. 6).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White/Chuttani with the first and second coil as taught by Bostrom for the purpose of serving a specific location in the body (Col 1, lines 23-46).
Claim 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stocking et al. (US 5,704,914) in view of White (US 6,171,234) and in further view of Chuttani (US 5,054,501) and Bostrom (US 5,722,425) and Botich et al. (US 6,547,762 B1).

With regard to claim 13, Stocking discloses wherein moving the catheter over the guidewire in the blood vessel comprises uncoupling the catheter hub from the distal end of the housing (Col 5, line 65 to Col 6, line 49). 
However Stocking/White/Chuttani/Bostrom does not disclose the needle bevel. 
Botich teaches wherein a distal tip of the guidewire meets a bevel (sideport 342) in the fully withdrawn position. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Stocking/White/Chuttani/Bostrom to have the distal end of the guidewire located in the lumen of the needle in a fully retracted position as taught by Botich for the purpose of sealing the proximal end of the needle to prevent blood leakage (Col 10, lines 21-38).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,020,571 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present invention recite similar subject matter as that of claim 1/12 of U.S. Patent No. 11,020,571 B2 by reciting a method including the method steps of holding a catheter insertion device, inserting a distal end of a needle into the catheter into the blood vessel of the patient, rotating a thumbwheel to advance the distal end of the guidewire out of needle, moving the catheter over the guidewire and removing the needle and the guidewire from the catheter. 
Further the dependent claims of the present invention recite similar recitations to the dependent claims of U.S. Patent No. 11,020,571 B2 as outlines below.
Present Invention
U.S. Patent No. 11,020,571 B2
5
1
6
2
8
9
9
3
10
4
11
5
12
6
13
7
14
10
15
11



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting Rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783